Title: To Benjamin Franklin from William Parsons, 25 August 1756
From: Parsons, William
To: Franklin, Benjamin


Dear Sir
Easton Augt. 25. 1756
The inclosed is the Copy of a Bill which I had given over for lost as Mr. Kilbey protested it the next Fall after it was drawn. But I have lately heard that Richd. Nugent the Drawer is still an Officer in one of the Regiments now in the Service either against Crown Point or at Oswego. And I have been informed that Mr. Stevens (or Stevenson) at Albany has the Paying the Troops and is the likeliest Person to inform in what Regiment Mr. Nugent now is.
As the Bill and Damages will amount to a Sum which to me, in these perilous times especialy, will be very considerable and as I have no other way to come to the Knowledge of Mr. Nugent than by the Means of my Friends I must beg the Favour of you to take so much Trouble upon you as to enquire in what Regiment he is. You will observe when he drew the Bill he was in Colonel Shirley’s Regiment. Perhaps he may still be in that or Colonel Pepperell’s. I understand that Mr. Kilby is at New York, but perhaps it may not be consistant with his Interest to find out Mr. Nugent. Dear Sir I need not tell you how acceptible the Money will be if I can recover it; And I flatter my self that I need not say how much I shall be obliged to you for the trouble you will be at in enquiring after Mr. Nugent. You know that I have not the Art of flattering and I hope I shall never be without Gratitude to acknowledge your Kindness. If I can learn where he is I will send the Bill and Protest to some person as you shall advise to recover the Money. I have been told that Mr. Stevens will, by being applied to, stop his pay till the Bill is satisfied. I am Dear Sir Your obedient humble Servant
B. Franklin Esqr.
 Endorsed: Major Parsons Lettr Augt. 25. 1756 Draft Lettr. to Mr. Franklin in New York; inclosing a Copy of Richd. Nugent’s Bill Exch.